Name: Council Regulation (EU) NoÃ 558/2014 of 6Ã May 2014 establishing the Clean Sky 2 Joint Undertaking Text with EEA relevance
 Type: Regulation
 Subject Matter: European construction;  mechanical engineering;  deterioration of the environment;  EU institutions and European civil service;  environmental policy;  civil law;  air and space transport;  research and intellectual property;  technology and technical regulations;  executive power and public service
 Date Published: nan

 7.6.2014 EN Official Journal of the European Union L 169/77 COUNCIL REGULATION (EU) No 558/2014 of 6 May 2014 establishing the Clean Sky 2 Joint Undertaking (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 187 and the first paragraph of Article 188 thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Parliament, Having regard to the opinion of the European Economic and Social Committee (1), Whereas: (1) Public-private partnerships in the form of Joint Technology Initiatives were initially provided for in Decision No 1982/2006/EC of the European Parliament and of the Council (2). (2) Council Decision 2006/971/EC (3) identified specific public-private partnerships to be supported, including a public-private partnership in the specific area of the Clean Sky Joint Technology Initiative. (3) The Communication from the Commission of 3 March 2010 entitled Europe 2020 A Strategy for smart, sustainable and inclusive growth (the Europe 2020 Strategy), endorsed by the European Parliament and the Council, emphasises the need to develop favourable conditions for investment in knowledge and innovation so as to achieve smart, sustainable and inclusive growth in the Union. (4) Regulation (EU) No 1291/2013 of the European Parliament and of the Council (4) established Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) (Horizon 2020). Horizon 2020 aims to achieve a greater impact with respect to research and innovation by combining Horizon 2020 and private sector funds in public-private partnerships in key areas where research and innovation can contribute to the Unions wider competitiveness goals, leverage private investment and help tackle societal challenges. Those partnerships should be based on a long-term commitment, including a balanced contribution from all partners, be accountable for the achievement of their objectives and be aligned with the Unions strategic goals relating to research, development and innovation. The governance and functioning of those partnerships should be open, transparent, effective and efficient and give the opportunity to a wide range of stakeholders active in their specific areas to participate. In accordance with Regulation (EU) No 1291/2013, Union involvement in those partnerships may take the form of financial contributions to joint undertakings established on the basis of Article 187 of the Treaty on the Functioning of the European Union under Decision No 1982/2006/EC. (5) In accordance with Regulation (EU) No 1291/2013 and Council Decision 2013/743/EU (5), further support should be provided to joint undertakings established under Decision No 1982/2006/EC under the conditions specified in Decision 2013/743/EU. (6) The Clean Sky Joint Undertaking set up by Council Regulation (EC) No 71/2008 (6) is achieving its objectives of stimulating new research within the framework of a public-private partnership which enables long-term cooperation to take place among European aeronautical stakeholders. Small and medium-sized enterprises (SMEs) have participated very extensively in Clean Sky, with approximately 40 % of the budget for calls for proposals allocated to them. The interim evaluation of the Clean Sky Joint Undertaking has shown that the Joint Undertaking is successfully stimulating developments towards environmental targets. In addition, it has been highly successful in attracting extensive and wide-ranging participation by all Union key industries and a large number of SMEs. It has led to new collaborations and to the participation of new organisations. Its research area should therefore continue to be supported in order to achieve its objectives as set out in this Regulation. (7) Continued support for the Clean Sky research programme should also take into account the experience acquired from the operations of the Clean Sky Joint Undertaking, including the results of its interim evaluation and the stakeholders recommendations, and should be implemented using a structure and rules that are more fit for its purpose in order to enhance efficiency and to ensure simplification. To that effect, the Clean Sky 2 Joint Undertaking should adopt financial rules specific to its needs in accordance with Article 209 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (7). (8) The private members of the Clean Sky Joint Undertaking have agreed for the research activities in the area of the Clean Sky Joint Undertaking to be pursued within a structure better adapted to the nature of a public-private partnership. It is appropriate that the private members of the Clean Sky 2 Joint Undertaking accept the Statutes annexed to this Regulation by means of a letter of endorsement. (9) To achieve its objectives, the Clean Sky 2 Joint Undertaking should provide financial support to participants and members, mainly in the form of grants following open and competitive calls for proposals. (10) The Clean Sky 2 Joint Undertaking should operate in an open and transparent way providing all relevant information in a timely manner to its appropriate bodies as well as promoting its activities, including information and dissemination activities to the wider public. The rules of procedure of the bodies of the Clean Sky 2 Joint Undertaking should be made publicly available. (11) The contributions from the private members should not be limited only to the administrative costs of the Clean Sky 2 Joint Undertaking and to the co-financing required to carry out research and innovation actions supported by the Clean Sky 2 Joint Undertaking, but should also cover additional activities previously declared and to be undertaken by the private members, as specified in an additional activities plan. In order to get a proper overview of the leverage effect of those additional activities, they should represent contributions to the broader Clean Sky Joint Technology Initiative. (12) Participation in indirect actions funded by the Clean Sky 2 Joint Undertaking should comply with Regulation (EU) No 1290/2013 of the European Parliament and of the Council (8). The Clean Sky 2 Joint Undertaking should, moreover, ensure consistent application of those rules based on relevant measures adopted by the Commission. (13) The Clean Sky 2 Joint Undertaking should also use electronic means managed by the Commission to ensure openness and transparency and to facilitate participation. Therefore, the calls for proposals launched by the Clean Sky 2 Joint Undertaking should also be published on the single portal for participants as well as through other Horizon 2020 electronic means of dissemination managed by the Commission. Moreover, relevant data on, inter alia, proposals, applicants, grants and participants should be made available by the Clean Sky 2 Joint Undertaking for inclusion in the Horizon 2020 reporting and dissemination electronic systems managed by the Commission, in an appropriate format and with the periodicity corresponding to the Commissions reporting obligations. (14) The Clean Sky 2 Joint Undertaking should take into account the OECD definitions regarding Technological Readiness Level in the classification of technological research, product development and demonstration activities. (15) The Union financial contribution should be managed in accordance with the principle of sound financial management and with the rules on indirect management set out in Regulation (EU, Euratom) No 966/2012 and Commission Delegated Regulation (EU) No 1268/2012 (9). (16) For the purpose of simplification, the administrative burden should be reduced for all parties. Double audits and disproportionate amounts of documentation and reporting should be avoided. Audits of recipients of Union funds under this Regulation should be carried out in compliance with Regulation (EU) No 1291/2013. (17) The financial interests of the Union and of the other members of the Clean Sky 2 Joint Undertaking should be protected through proportionate measures throughout the expenditure cycle, including the prevention, detection and investigation of irregularities, the recovery of funds lost, wrongly paid or incorrectly used and, where appropriate, administrative and financial penalties in accordance with Regulation (EU, Euratom) No 966/2012. (18) The Commissions internal auditor should exercise the same powers over the Clean Sky 2 Joint Undertaking as those exercised in respect of the Commission. (19) In view of the specific nature and the current status of the joint undertakings, and to ensure continuity with the Seventh Framework Programme, the joint undertakings should continue to be subject to a separate discharge. By way of derogation from Article 60(7) and Article 209 of Regulation (EU, Euratom) No 966/2012, discharge for the implementation of the budget of the Clean Sky 2 Joint Undertaking should therefore be given by the European Parliament on the recommendation of the Council. Hence, the reporting requirements set out in Article 60(5) of Regulation (EU, Euratom) No 966/2012 should not apply to the Union financial contribution to the Clean Sky 2 Joint Undertaking but they should be aligned, to the extent possible, to the ones foreseen for bodies under Article 208 of Regulation (EU, Euratom) No 966/2012. The auditing of accounts and of the legality and regularity of the underlying transactions should be undertaken by the Court of Auditors. (20) To implement the Union financial support for large-scale actions phased over several years, it is advisable to provide for the possibility to split multiannual budgetary commitments by the Union and the Clean Sky 2 Joint Undertaking into annual instalments. Commitments binding on the Union and the Clean Sky 2 Joint Undertaking over the long term should make it possible to reduce the uncertainties connected with the completion of such large-scale actions. (21) Horizon 2020 should contribute to the closing of the research and innovation divide within the Union by promoting synergies with the European Structural and Investment Funds (ESIF). Therefore the Clean Sky 2 Joint Undertaking should seek to develop close interactions with the ESIF, which can specifically help to strengthen local, regional and national research and innovation capabilities in the area of the Clean Sky 2 Joint Undertaking and underpin smart specialisation efforts. (22) The Clean Sky Joint Undertaking was set up for a period up to 31 December 2017. The Clean Sky 2 Joint Undertaking should provide continued support to the Clean Sky research programme by implementing the remaining actions initiated under Regulation (EC) No 71/2008 in accordance with that Regulation. The transition from the Clean Sky Joint Undertaking to the Clean Sky 2 Joint Undertaking should be aligned and synchronized with the transition from the Seventh Framework Programme to Horizon 2020 to ensure optimal use of the funding available for research. In the interest of legal certainty and clarity, Regulation (EC) No 71/2008 should therefore be repealed and transitional provisions should be set out. (23) Given the overall aim of Horizon 2020 to achieve greater simplification and coherence, all calls for proposals by the Clean Sky 2 Joint Undertaking should take into account the duration of Horizon 2020. (24) Given the importance of continuous innovation for the competitiveness of the Unions transport sector and the number of joint undertakings in this field, there should be an analysis in due time, notably in view of the interim evaluation of Horizon 2020, regarding the appropriateness of efforts in collaborative research in the field of transport. (25) Since the objectives of this Regulation, namely the establishment of the Clean Sky 2 Joint Undertaking in order to strengthen industrial research and innovation across the Union, cannot be sufficiently achieved by the Member States but can rather, by reason of avoiding duplication, retaining critical mass and ensuring that public financing is used in an optimal way, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality as set out in that Article, this Regulation does not go beyond what is necessary for that purpose in order to achieve those objectives, HAS ADOPTED THIS REGULATION: Article 1 Establishment 1. For the implementation of the Joint Technology Initiative in aeronautics, a joint undertaking within the meaning of Article 187 of the Treaty on the Functioning of the European Union (Clean Sky 2 Joint Undertaking), is established for a period until 31 December 2024. In order to take into account the duration of Horizon 2020, calls for proposals by the Clean Sky 2 Joint Undertaking shall be launched at the latest by 31 December 2020. In duly justified cases calls for proposals may be launched by 31 December 2021. 2. The Clean Sky 2 Joint Undertaking shall replace and succeed the Clean Sky Joint Undertaking, established by Regulation (EC) No 71/2008. 3. The Clean Sky 2 Joint Undertaking shall be a body entrusted with the implementation of a public-private partnership referred to in Article 209 of Regulation (EU, Euratom) No 966/2012. 4. The Clean Sky 2 Joint Undertaking shall have legal personality. In each of the Member States, it shall enjoy the most extensive legal capacity granted to legal persons under the laws of those States. It may acquire or dispose of movable and immovable property and may be party to legal proceedings. 5. The seat of the Clean Sky 2 Joint Undertaking shall be located in Brussels, Belgium. 6. The Statutes of the Clean Sky 2 Joint Undertaking are set out in Annex I. Article 2 Objectives The Clean Sky 2 Joint Undertaking shall have the following objectives: (a) to contribute to the finalisation of research activities initiated under Regulation (EC) No 71/2008 and to the implementation of Regulation (EU) No 1291/2013, and in particular the Smart, Green and Integrated Transport Challenge under Part III  Societal Challenges of Decision 2013/743/EU; (b) to contribute to improving the environmental impact of aeronautical technologies, including those relating to small aviation, as well as to developing a strong and globally competitive aeronautical industry and supply chain in Europe. This can be realised through speeding up the development of cleaner air transport technologies for earliest possible deployment, and in particular the integration, demonstration and validation of technologies capable of: (i) increasing aircraft fuel efficiency, thus reducing CO2 emissions by 20 to 30 % compared to state-of-the-art aircraft entering into service as from 2014; (ii) reducing aircraft NOx and noise emissions by 20 to 30 % compared to state-of-the-art aircraft entering into service as from 2014. Article 3 Union financial contribution 1. The Union financial contribution to the Clean Sky 2 Joint Undertaking, including EFTA appropriations, to cover administrative costs and operational costs, shall be up to EUR 1 755 000 000. The contribution shall be paid from the appropriations in the general budget of the Union allocated to the Horizon 2020 Specific Programme implementing Horizon 2020 in accordance with point (c)(iv) of Article 58(1) and Articles 60 and 61 of Regulation (EU, Euratom) No 966/2012 for bodies referred to in Article 209 of that Regulation. 2. The arrangements for the Union financial contribution shall be set out in a delegation agreement and annual transfer of funds agreements to be concluded between the Commission, on behalf of the Union, and the Clean Sky 2 Joint Undertaking. 3. The delegation agreement referred to in paragraph 2 of this Article shall cover the aspects set out in Article 58(3) and Articles 60 and 61 of Regulation (EU, Euratom) No 966/2012 and in Article 40 of Delegated Regulation (EU) No 1268/2012, as well as, inter alia, the following: (a) the requirements for the Clean Sky 2 Joint Undertakings contribution regarding the relevant performance indicators referred to in Annex II to Decision 2013/743/EU; (b) the requirements for the Clean Sky 2 Joint Undertakings contribution in view of the monitoring referred to in Annex III to Decision 2013/743/EU; (c) the specific performance indicators related to the functioning of the Clean Sky 2 Joint Undertaking; (d) the arrangements regarding the provision of data necessary to ensure that the Commission is able to meet its dissemination and reporting obligations including on the single portal for participants as well as through other Horizon 2020 electronic means of dissemination managed by the Commission; (e) provisions for the publication of calls for proposals by the Clean Sky 2 Joint Undertaking also on the single portal for participants as well as through other Horizon 2020 electronic means of dissemination managed by the Commission; (f) the use of and changes to human resources, in particular recruitment by function group, grade and category, the reclassification exercise and any changes to the number of staff members. Article 4 Contributions of members other than the Union 1. Each Leader and Core Partner of the Clean Sky 2 Joint Undertaking shall make or arrange for its affiliated entities to make its respective contribution. The total contribution from all members shall be of at least EUR 2 193 750 000 over the period defined in Article 1. 2. The contribution referred to in paragraph 1 shall consist of the following: (a) contributions to the Clean Sky 2 Joint Undertaking in accordance with Article 15(2) and point (b) of Article 15(3) of the Statutes; (b) in-kind contributions of at least EUR 965 250 000 over the period defined in Article 1 by the Leaders and Core Partners or their affiliated entities, consisting of the costs incurred by them in implementing additional activities outside the work plan of the Clean Sky 2 Joint Undertaking contributing to the objectives of the Clean Sky Joint Technology Initiative. Other Union funding programmes may support those costs in accordance with the applicable rules and procedures. In such cases, the Union financial contribution shall not be a substitute for the in-kind contributions from the Leaders and Core Partners or their affiliated entities. The costs referred to in point (b) of the first subparagraph shall not be eligible for financial support by the Clean Sky 2 Joint Undertaking. The corresponding activities shall be set out in an additional activities plan that shall indicate the estimated value of those contributions. 3. The Leaders and Core Partners of the Clean Sky 2 Joint Undertaking shall declare, each year by 31 January to the Governing Board of the Clean Sky 2 Joint Undertaking, the value of the contributions referred to in paragraph 2 made in each of the previous financial years. The States Representative Group shall also be informed. 4. For the purpose of valuing the contributions referred to in point (b) of the first subparagraph of paragraph 2 and in point (b) of Article 15(3) of the Statutes, the costs shall be determined in accordance with the usual cost accounting practices of the entities concerned, to the applicable accounting standards of the country where the entity is established, and to the applicable International Accounting Standards and International Financial Reporting Standards. The costs shall be certified by an independent external auditor appointed by the entity concerned. The valuation method may be verified by the Clean Sky 2 Joint Undertaking should there be any uncertainty arising from the certification. For the purposes of this Regulation, the costs incurred in additional activities shall not be audited by the Clean Sky 2 Joint Undertaking or any Union body. 5. The Commission may terminate, proportionally reduce or suspend the Union financial contribution to the Clean Sky 2 Joint Undertaking or trigger the winding-up procedure referred to in Article 24(2) of the Statutes if members other than the Union or their affiliated entities do not contribute, contribute only partially or contribute late with regard to the contributions referred to in paragraph 2 of this Article. The Commission decision shall not hinder the reimbursement of eligible costs already incurred by those members by the time of the notification of the decision to the Clean Sky 2 Joint Undertaking. Article 5 Financial rules Without prejudice to Article 12 of this Regulation, the Clean Sky 2 Joint Undertaking shall adopt its specific financial rules in accordance with Article 209 of Regulation (EU, Euratom) No 966/2012 and Commission Delegated Regulation (EU) No 110/2014 (10). Article 6 Staff 1. The Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Union as laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (11) (Staff Regulations and Conditions of Employment) and the rules adopted jointly by the institutions of the Union for the purpose of applying Staff Regulations and Conditions of Employment shall apply to the staff of the Clean Sky 2 Joint Undertaking. 2. The Governing Board shall exercise, with respect to the staff of the Clean Sky 2 Joint Undertaking, the powers conferred by the Staff Regulations on the appointing authority and the powers conferred by the Conditions of Employment on the authority empowered to conclude contracts (the appointing authority powers). The Governing Board shall adopt, in accordance with Article 110 of the Staff Regulations, a decision based on Article 2(1) of the Staff Regulations and on Article 6 of the Conditions of Employment delegating the relevant appointing authority powers to the Executive Director and defining the conditions under which that delegation may be suspended. The Executive Director is authorised to sub-delegate those powers. Where exceptional circumstances so require, the Governing Board may by decision temporarily suspend the delegation of the appointing authority powers to the Executive Director and any subsequent sub-delegation thereof by the latter. In such cases, the Governing Board shall exercise the appointing authority powers itself or shall delegate them to one of its members or to a staff member of the Clean Sky 2 Joint Undertaking other than the Executive Director. 3. The Governing Board shall adopt appropriate implementing rules to the Staff Regulations and the Conditions of Employment in accordance with Article 110 of the Staff Regulations. 4. The staff resources shall be determined in the staff establishment plan of the Clean Sky 2 Joint Undertaking indicating the number of temporary posts by function group and by grade and the number of contract staff expressed in full-time equivalents, in line with its annual budget. 5. The staff of the Clean Sky 2 Joint Undertaking shall consist of temporary staff and contract staff. 6. All costs related to staff shall be borne by the Clean Sky 2 Joint Undertaking. Article 7 Seconded national experts and trainees 1. The Clean Sky 2 Joint Undertaking may make use of seconded national experts and trainees not employed by the Clean Sky 2 Joint Undertaking. The number of seconded national experts expressed in full-time equivalents shall be added to the information on staff as referred to in Article 6(4) in line with the annual budget. 2. The Governing Board shall adopt a decision laying down rules on the secondment of national experts to the Clean Sky 2 Joint Undertaking and on the use of trainees. Article 8 Privileges and immunities The Protocol No 7 on the privileges and immunities of the European Union, annexed to the Treaty on Euroepan Union and to the Treaty on the Functioning of the European Union, shall apply to the Clean Sky 2 Joint Undertaking and its staff. Article 9 Liability of the Clean Sky 2 Joint Undertaking 1. The contractual liability of the Clean Sky 2 Joint Undertaking shall be governed by the relevant contractual provisions and by the law applicable to the agreement, decision or contract in question. 2. In the case of non-contractual liability, the Clean Sky 2 Joint Undertaking shall, in accordance with the general principles common to the laws of the Member States, make good any damage caused by its staff in the performance of their duties. 3. Any payment by the Clean Sky 2 Joint Undertaking in respect of the liability referred to in paragraph 1 or 2 and the costs and expenses incurred in connection therewith shall be considered as expenditure of the Clean Sky 2 Joint Undertaking and shall be covered by its resources. 4. The Clean Sky 2 Joint Undertaking shall be solely responsible for meeting its obligations. Article 10 Jurisdiction of the Court of Justice of the European Union and applicable law 1. The Court of Justice of the European Union shall have jurisdiction: (a) pursuant to any arbitration clause contained in agreements or contracts concluded by the Clean Sky 2 Joint Undertaking or in its decisions; (b) in disputes relating to compensation for damage caused by the staff of the Clean Sky 2 Joint Undertaking in the performance of their duties; (c) in any dispute between the Clean Sky 2 Joint Undertaking and its staff within the limits and under the conditions laid down in the Staff Regulations and the Conditions of Employment. 2. Regarding any matter not covered by this Regulation or by other Union legal acts, the law of the State where the seat of the Clean Sky 2 Joint Undertaking is located shall apply. Article 11 Evaluation 1. By 30 June 2017, the Commission shall carry out, with the assistance of independent experts, an interim evaluation of the Clean Sky 2 Joint Undertaking. The Commission shall prepare a report on that evaluation which shall include conclusions of the evaluation and observations by the Commission. The Commission shall send that report to the European Parliament and to the Council by 31 December 2017. The results of the interim evaluation of the Clean Sky 2 Joint Undertaking shall be taken into account in the in-depth assessment and in the interim evaluation referred to in Article 32 of Regulation (EU) No 1291/2013. 2. On the basis of the conclusions of the interim evaluation referred to in paragraph 1 of this Article, the Commission may act in accordance with Article 4(5) or take any other appropriate action. 3. Within six months of the winding up of the Clean Sky 2 Joint Undertaking, but in any event no later than two years after the triggering of the winding-up procedure referred to in Article 24 of the Statutes, the Commission shall conduct a final evaluation of the Clean Sky 2 Joint Undertaking. The results of that final evaluation shall be presented to the European Parliament and to the Council. Article 12 Discharge By way of derogation from Article 60(7) and Article 209 of Regulation (EU, Euratom) No 966/2012, the discharge for the implementation of the budget of the Clean Sky 2 Joint Undertaking shall be given by the European Parliament, upon recommendation of the Council in accordance with the procedure provided for in the financial rules of the Clean Sky 2 Joint Undertaking. Article 13 Ex-post audits 1. Ex-post audits of expenditure on indirect actions shall be carried out by the Clean Sky 2 Joint Undertaking in accordance with Article 29 of Regulation (EU) No 1291/2013 as part of Horizon 2020 indirect actions. 2. The Commission may decide to carry out itself the audits referred to in paragraph 1. In such cases, it shall do so in accordance with the applicable rules, in particular the provisions of Regulations (EU, Euratom) No 966/2012, (EU) No 1290/2013 and (EU) No 1291/2013. Article 14 Protection of the financial interests of the members 1. The Clean Sky 2 Joint Undertaking shall grant Commission staff and other persons authorised by the Clean Sky 2 Joint Undertaking or the Commission, as well as the Court of Auditors, access to its sites and premises and to all the information, including information in electronic format, needed in order to conduct their audits. 2. The European Anti-fraud Office (OLAF) may carry out investigations, including on-the-spot checks and inspections, in accordance with the provisions and procedures laid down in Council Regulation (Euratom, EC) No 2185/96 (12) and Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council (13) with a view to establishing whether there has been fraud, corruption or any other illegal activity affecting the financial interests of the Union in connection with an agreement, decision or contract funded under this Regulation. 3. Without prejudice to paragraphs 1 and 2, agreements, decisions and contracts resulting from the implementation of this Regulation shall contain provisions expressly empowering the Commission, the Clean Sky 2 Joint Undertaking, the Court of Auditors and OLAF to conduct audits and investigations for the purposes referred to in those paragraphs, in accordance with their respective competences. 4. The Clean Sky 2 Joint Undertaking shall ensure that the financial interests of its members are adequately protected by carrying out or commissioning appropriate internal and external controls. 5. The Clean Sky 2 Joint Undertaking shall accede to the Interinstitutional Agreement of 25 May 1999 between the European Parliament, the Council and the Commission concerning internal investigations by the European Anti-fraud Office (OLAF) (14). The Clean Sky 2 Joint Undertaking shall adopt the necessary measures needed to facilitate internal investigations conducted by OLAF. Article 15 Confidentiality Without prejudice to Article 16, the Clean Sky 2 Joint Undertaking shall ensure the protection of sensitive information the disclosure of which could damage the interests of its members or of participants in the activities of the Clean Sky 2 Joint Undertaking. Article 16 Transparency 1. Regulation (EC) No 1049/2001 of the European Parliament and of the Council (15) shall apply to documents held by the Clean Sky 2 Joint Undertaking. 2. The Governing Board may adopt the practical arrangements for implementing Regulation (EC) No 1049/2001. 3. Without prejudice to Article 10 of this Regulation, decisions taken by the Clean Sky 2 Joint Undertaking pursuant to Article 8 of Regulation (EC) No 1049/2001 may form the subject of a complaint to the Ombudsman under the conditions laid down in Article 228 TFEU. 4. The Clean Sky 2 Joint Undertaking shall adopt practical arrangements for implementing Regulation (EC) No 1367/2006 of the European Parliament and of the Council (16). Article 17 Rules for participation and dissemination Regulation (EU) No 1290/2013 shall apply to the actions funded by the Clean Sky 2 Joint Undertaking. In accordance with that Regulation, the Clean Sky 2 Joint Undertaking shall be considered to be a funding body and shall provide financial support to indirect actions as set out in Article 2 of the Statutes. Article 18 Support from the host State An administrative agreement may be concluded between the Clean Sky 2 Joint Undertaking and the State where its seat is located concerning privileges and immunities and other support to be provided by that State to the Clean Sky 2 Joint Undertaking. Article 19 Repeal and transitional provisions 1. Regulation (EC) No 71/2008 is hereby repealed. 2. Without prejudice to paragraph 1, actions initiated under Regulation (EC) No 71/2008 and financial obligations related to those actions shall continue to be governed by that Regulation until their completion. Actions arising from calls for proposals provided for in annual implementation plans adopted under Regulation (EC) No 71/2008 shall also be regarded as actions initiated under that Regulation. The interim evaluation referred to in Article 11(1) of this Regulation shall include a final evaluation of the Clean Sky Joint Undertaking under Regulation (EC) No 71/2008. 3. This Regulation shall not affect the rights and obligations of staff engaged under Regulation (EC) No 71/2008. The employment contracts of staff referred to in the first subparagraph may be renewed under this Regulation in accordance with the Staff Regulations and Conditions of Employment. In particular, the Executive Director appointed under Regulation (EC) No 71/2008 shall, for the remaining period of term of office, be assigned to the functions of Executive Director as provided for in this Regulation with effect from 27 June 2014. The other conditions of contract shall remain unchanged. 4. Unless otherwise agreed between members pursuant to Regulation (EC) No 71/2008, all rights and obligations including assets, debts or liabilities of the members pursuant to Regulation (EC) No 71/2008shall be transferred to the members pursuant to this Regulation. 5. Any unused appropriations under Regulation (EC) No 71/2008 shall be transferred to the Clean Sky 2 Joint Undertaking. Article 20 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 2014. For the Council The President G. STOURNARAS (1) Opinion of 10 December 2013 (not yet published in the Official Journal). (2) Decision No 1982/2006/EC of the European Parliament and of the Council of 18 December 2006 concerning the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007-2013) (OJ L 412, 30.12.2006, p. 1). (3) Council Decision 2006/971/EC of 19 December 2006 concerning the Specific Programme Cooperation implementing the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (OJ L 400, 30.12.2006, p. 86). (4) Regulation (EU) No 1291/2013 of the European Parliament and of the Council of 11 December 2013 establishing Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) and repealing Decision No 1982/2006/EC (OJ L 347, 20.12.2013, p. 104). (5) Council Decision 2013/743/EU of 3 December 2013 establishing the specific programme implementing Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) and repealing Decisions 2006/971/EC, 2006/972/EC, 2006/973/EC, 2006/974/EC and 2006/975/EC (OJ L 347, 20.12.2013, p. 965). (6) Council Regulation (EC) No 71/2008 of 20 December 2007 setting up the Clean Sky Joint Undertaking (OJ L 30, 4.2.2008, p. 1). (7) Regulation (EU, Euratom) No 966/2012 of the European Parliament and the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (8) Regulation (EU) No 1290/2013 of the European Parliament and of the Council of 11 December 2013 laying down the rules for the participation and dissemination in Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) and repealing Regulation (EC) No 1906/2006 (OJ L 347, 20.12.2013, p. 81). (9) Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (OJ L 362 31.12.2012, p. 1). (10) Commission Delegated Regulation (EU) No 110/2014 of 30 September 2013 on the model financial regulation for public-private partnership bodies referred to in Article 209 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (OJ L 38, 7.2.2014, p. 2). (11) Regulation (EEC, Euratom, ECSC) No 259/68 of the Council of 29 February 1968 laying down the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities and instituting special measures temporarily applicable to officials of the Commission (OJ 56, 4.3.1968, p. 1). (12) Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities financial interests against fraud and other irregularities (OJ L 292, 15.11.1996, p. 2). (13) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1). (14) OJ L 136, 31.5.1999, p. 15. (15) Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (OJ L 145, 31.5.2001, p. 43). (16) Regulation (EC) No 1367/2006 of the European Parliament and of the Council of 6 September 2006 on the application of the provisions of the Aarhus Convention on Access to Information, Public Participation in Decision-making and Access to Justice in Environmental Matters to Community institutions and bodies (OJ L 264, 25.9.2006, p. 13). ANNEX I STATUTES OF THE CLEAN SKY 2 JOINT UNDERTAKING Article 1 Definitions For the purposes of these Statutes, the following definitions shall apply: (a) Associate means a legal entity that has been selected under Regulation (EC) No 71/2008 and has accepted these Statutes by signing a letter of endorsement; the Associates membership shall be terminated as soon as the actions initiated under Regulation (EC) No 71/2008 in which it is involved end, and at the latest on 31 December 2017; (b) Core Partner means a legal entity participating in an ITD or IADP or in TAs that has been selected following a call as set out in Article 4(2) and has accepted these Statutes by signing a letter of endorsement; (c) IADP means any of the Innovative Aircraft Demonstration Platforms listed in Article 11; (d) ITD means any of the Integrated Technology Demonstrators listed in Article 11; (e) Leader means a co-leader of one of the ITDs, IADPs or TAs; (f) participating affiliate means an affiliated entity as defined in Article 2(1) of Regulation (EU) No 1290/2013 performing activities of the relevant Leader, Associate or Core Partner in accordance with the terms and conditions set out in the relevant grant agreements or decisions; (g) Transverse Activities or TAs means actions with relevance for several ITDs and/or IADPs and requiring coordination and management across the ITDs and/or IADPs for the optimal delivery of the overall objectives of the Clean Sky 2 Joint Undertaking. Article 2 Tasks The Clean Sky 2 Joint Undertaking shall carry out the following tasks: (a) providing financial support to research and innovation indirect actions mainly in the form of grants; (b) bringing together a range of ITDs and IADPs supported by TAs, with the emphasis on innovative technologies and development of full-scale demonstrators; (c) focusing efforts within ITDs, IADPs and TAs on key deliverables that can help the Union meet its environmental and competitiveness goals, including as outlined in the Commissions White Paper from 2011 entitled Roadmap to a Single European Transport Area  Towards a competitive and resource efficient transport system; (d) enhancing the technology verification process in order to identify and remove obstacles to future market penetration; (e) pooling user requirements to guide investment in research and development towards operational and marketable solutions; (f) ensuring the provision of procurement contracts, where appropriate, through calls for tender; (g) mobilising the public and private-sector funds needed; (h) liaising with national and international activities in the Clean Sky 2 Joint Undertaking technical domain, in particular with the SESAR Joint Undertaking established by Council Regulation (EC) No 219/2007 (1); (i) stimulating the involvement of SMEs in its activities, in line with the objectives of the Seventh Framework Programme and of Horizon 2020; (j) developing close cooperation and ensuring coordination with related European (in particular under the framework programmes), national and transnational activities; (k) engaging in information, communication, exploitation and dissemination activities by applying mutatis mutandis Article 28 of Regulation (EU) No 1291/2013, including making the detailed information on results from calls for proposals available and accessible in a common Horizon 2020 e-database; (l) liaising with a broad range of stakeholders including research organisations and universities; (m) any other task needed to achieve the objectives set out in Article 2 of this Regulation. Article 3 Members 1. The members of the Clean Sky 2 Joint Undertaking shall be: (a) the Union, represented by the Commission; (b) upon acceptance of these Statutes by means of a letter of endorsement, the Leaders and the Associates as listed in Annex II to this Regulation, and the Core Partners to be selected in accordance with Article 4(2). 2. The members of the Clean Sky 2 Joint Undertaking other than the Union shall be referred to as the private members. Article 4 Changes to membership 1. Provided that it contributes to the funding referred to in Article 15 of these Statutes to achieve the objectives of the Clean Sky 2 Joint Undertaking set out in Article 2 of this Regulation and accepts the Statutes of the Clean Sky 2 Joint Undertaking, any legal entity established in a Member State or in a country associated to Horizon 2020 may apply to become a Core Partner in accordance with paragraph 2 of this Article. 2. The Core Partners and their relevant affiliates shall be selected through an open, non-discriminatory and competitive call and subject to an independent evaluation. Calls shall be driven by the need for key capabilities to implement the programme. They shall be published on the Clean Sky website and communicated through the States Representatives Group and other channels in order to ensure the widest possible participation. 3. Any member may terminate membership to the Clean Sky 2 Joint Undertaking. The termination shall become effective and irrevocable six months after its notification to the other members. As of then, the former member shall be discharged from any obligations other than those approved or incurred by the Clean Sky 2 Joint Undertaking prior to terminating the membership. 4. Membership of the Clean Sky 2 Joint Undertaking may not be transferred to a third party without the prior agreement of the Governing Board. 5. Upon any change to membership pursuant to this Article, the Clean Sky 2 Joint Undertaking shall immediately publish on its website an updated list of its members together with the date of such change. 6. The membership of Associates shall be automatically terminated as soon as the actions initiated under Regulation (EC) No 71/2008 in which they are involved end and at the latest on 31 December 2017. Article 5 Bodies of the Clean Sky 2 Joint Undertaking 1. The bodies of the Clean Sky 2 Joint Undertaking shall be: (a) the Governing Board; (b) the Executive Director; (c) the Steering Committees; (d) the Scientific Committee; (e) the States Representatives Group. 2. The Scientific Committee and the States Representatives Group shall be advisory bodies to the Clean Sky 2 Joint Undertaking. Article 6 Composition of the Governing Board The Governing Board shall be composed of the following: (a) one representative of the Commission on behalf of the Union; (b) one representative of each Leader; (c) one representative of Core Partners per ITD; (d) one representative of Associates per ITD; (e) one representative of Core Partners per IADP. Article 7 Functioning of the Governing Board 1. The Union shall hold 50 % of the voting rights. The voting rights of the Union shall be indivisible. Each other representative shall hold an equal number of votes. The representatives shall use their best endeavours to achieve consensus. Failing consensus, the Governing Board shall take decisions by a majority of at least 80 % of all votes, including the votes of those who are absent. 2. The Governing Board shall elect its chairperson for a period of two years. 3. The Governing Board shall hold its ordinary meetings at least twice a year. It may hold extraordinary meetings at the request of the Commission or of a majority of the representatives of the private members, or at the request of the chairperson. Meetings of the Governing Board shall be convened by its chairperson and shall usually take place at the seat of the Clean Sky 2 Joint Undertaking. The Executive Director shall have the right to take part in the deliberations, but shall have no voting rights. The chairperson or the vice-chair person of the States Representatives Group shall have the right to attend meetings of the Governing Board as an observer and take part in its deliberations, but shall have no voting rights. The chairperson of the Scientific Committee shall have the right, whenever issues falling within its tasks are discussed, to attend meetings of the Governing Board as an observer and take part in its deliberations, but shall have no voting rights. The Governing Board may invite other persons to attend its meetings as observers, in particular representatives of regional authorities within the Union. 4. The representatives of the members shall not be personally liable for actions they have taken in their capacity as representatives on the Governing Board. 5. The Governing Board shall adopt its own rules of procedure. 6. The Governing Board shall adopt transitional measures as appropriate. Article 8 Tasks of the Governing Board 1. The Governing Board shall have overall responsibility for the strategic orientation and the operations of the Clean Sky 2 Joint Undertaking and shall supervise the implementation of its activities. The Commission, within its role in the Governing Board, shall seek to ensure coordination between the activities of the Clean Sky 2 Joint Undertaking and the relevant activities of Horizon 2020 with a view to promoting synergies when identifying priorities covered by collaborative research. 2. The Governing Board shall in particular carry out the following tasks: (a) assess, accept or reject applications for membership in accordance with Article 4 of these Statutes; (b) decide on the termination of the membership in the Clean Sky 2 Joint Undertaking of any member that does not fulfil its obligations; (c) adopt the financial rules of the Clean Sky 2 Joint Undertaking in accordance with Article 5 of this Regulation; (d) adopt the annual budget of the Clean Sky 2 Joint Undertaking, including the corresponding staff establishment plan indicating the number of temporary posts by function group and by grade and the number of contract staff and seconded national experts expressed in full-time equivalents; (e) exercise the appointing authority powers with respect to the staff, in accordance with Article 6(2) of this Regulation; (f) appoint, dismiss, extend the term of office of, provide guidance to and monitor the performance of the Executive Director; (g) approve the organisational structure of the Programme Office upon a recommendation of the Executive Director; (h) adopt the work plan and the corresponding expenditure estimates, as proposed by the Executive Director after having consulted the Scientific Committee and the States Representatives Group; (i) approve the additional activities plan referred to in point (b) of Article 4(2) of this Regulation on the basis of a proposal from the private members and after having consulted, where appropriate, an ad hoc advisory group; (j) receive and provide opinion on the declaration referred to in the Article 4(3) of this Regulation; (k) approve the annual activity report, including the corresponding expenditure; (l) arrange, as appropriate, for the establishment of an internal audit capability of the Clean Sky 2 Joint Undertaking; (m) ensure procedures for open and transparent calls and approve the calls as well as, where appropriate, the related rules for submission, evaluation, selection, award and review procedures; (n) approve the list of proposals and tenders selected for funding on the basis of the ranking list produced by a panel of independent experts; (o) establish the Clean Sky 2 Joint Undertakings communications policy upon recommendation by the Executive Director; (p) where appropriate, establish implementing rules to the Staff Regulations and the Conditions of Employment in accordance with Article 6(3) of this Regulation; (q) where appropriate, establish rules on the secondment of national experts to the Clean Sky 2 Joint Undertaking and on the use of trainees in accordance with Article 7 of this Regulation; (r) where appropriate, set up advisory groups in addition to the bodies of the Clean Sky 2 Joint Undertaking; (s) where appropriate, submit to the Commission a request to amend this Regulation proposed by a member of the Clean Sky 2 Joint Undertaking; (t) be responsible for any task that is not specifically allocated to a particular body of the Clean Sky 2 Joint Undertaking; it may assign such tasks to any of those bodies. Article 9 Appointment, dismissal or extension of the term of office of the Executive Director 1. The Executive Director shall be appointed by the Governing Board from a list of candidates proposed by the Commission following an open and transparent selection procedure. The Commission shall associate the representation from private members in the selection procedure as appropriate. In particular, an appropriate representation from private members shall be ensured at the pre-selection stage of the selection procedure. For that purpose, the private members shall appoint by common accord a representative as well as an observer on behalf of the Governing Board. 2. The Executive Director shall be a member of staff and shall be employed as a temporary agent of the Clean Sky 2 Joint Undertaking under point (a) of Article 2 of the Conditions of Employment. For the purpose of concluding the contract with the Executive Director, the Clean Sky 2 Joint Undertaking shall be represented by the chairperson of the Governing Board. 3. The term of office of the Executive Director shall be three years. By the end of that period, the Commission associating the private members as appropriate shall undertake an assessment of the performance of the Executive Director and the Clean Sky 2 Joint Undertakings future tasks and challenges. 4. The Governing Board, acting on a proposal from the Commission which takes into account the assessment referred to in paragraph 3, may extend the term of office of the Executive Director once, for a period of no more than five years. 5. An Executive Director whose term of office has been extended may not participate in another selection procedure for the same post at the end of the overall period. 6. The Executive Director may be dismissed only upon a decision of the Governing Board acting on a proposal from the Commission, associating the private members as appropriate. Article 10 Tasks of the Executive Director 1. The Executive Director shall be the chief executive responsible for the day-to-day management of the Clean Sky 2 Joint Undertaking in accordance with the decisions of the Governing Board. 2. The Executive Director shall be the legal representative of the Clean Sky 2 Joint Undertaking. The Executive Director shall be accountable to the Governing Board. 3. The Executive Director shall implement the budget of the Clean Sky 2 Joint Undertaking. 4. The Executive Director shall in particular carry out the following tasks in an independent manner: (a) prepare and submit for adoption to the Governing Board the draft annual budget, including the corresponding staff establishment plan indicating the number of temporary posts in each grade and function group and the number of contract staff and seconded national experts expressed in full-time equivalents; (b) prepare and submit for adoption to the Governing Board the work plan and the corresponding expenditure estimates; (c) submit for opinion to the Governing Board the annual accounts; (d) prepare and submit for approval to the Governing Board the annual activity report, including information on the corresponding expenditure; (e) handle second-instance settlement of disputes within ITDs or IADPs or TAs; (f) handle first-instance settlement of disputes across ITDs or IADPs or TAs; (g) oversee the calls for proposals based on the content and topics proposed by the relevant ITD/IADP Steering Committee and in line with the programme objectives and submit for approval to the Governing Board the list of actions selected for funding; (h) inform the States Representatives Group and the Scientific Committee regularly of all matters relevant to their advisory role; (i) sign individual agreements and decisions; (j) sign procurement contracts; (k) implement the Clean Sky 2 Joint Undertakings communications policy; (l) organise, direct and supervise the operations and the staff of the Clean Sky 2 Joint Undertaking within the limits of the delegation by the Governing Board as provided for in Article 6(2) of this Regulation; (m) establish and ensure the functioning of an effective and efficient internal control system and report any significant change to it to the Governing Board; (n) ensure that risk assessment and risk management are performed; (o) take any other measures needed to assess the progress made by the Clean Sky 2 Joint Undertaking towards achieving its objectives; (p) perform any other tasks entrusted or delegated to the Executive Director by the Governing Board; (q) ensure the coordination between the different ITDs, IADPs and TAs and take appropriate action to manage interfaces, avoid undue overlaps between projects and favour synergies across ITDs, IADPs and TAs; (r) propose to the Governing Board adaptations of the technical content and budget allocations between ITDs, IADPs and TAs; (s) ensure effective communication between the Technology Evaluator, IADPs and ITDs and ensure that deadlines are met for the transmission of necessary data to the Technology Evaluator; (t) chair the governing body of the Technology Evaluator and ensure that all appropriate measures are taken to enable the Technology Evaluator to perform its tasks as described in Article 12 of these Statutes; (u) ensure that the planned objectives and the schedules are met, coordinate and follow-up the ITD and IADP activities and propose any appropriate evolution of the objectives and related schedule; (v) monitor the progress made by the ITDs and IADPs towards achieving the objectives, based in particular on the assessments of the Technology Evaluator; (w) approve any budget transfers below 10 % of the annual budget allocations between and within ITDs and IADPs; (x) organise the information exchange with the States Representatives Group. 5. The Executive Director shall set up a Programme Office for the execution, under his/her responsibility, of all support tasks arising from this Regulation. The Programme Office shall be composed of the staff of the Clean Sky 2 Joint Undertaking and shall, in particular, carry out the following tasks: (a) provide support in establishing and managing an appropriate accounting system in accordance with the financial rules of the Clean Sky 2 Joint Undertaking; (b) manage the calls as provided for in the work plan and administer the agreements and decisions, including their coordination; (c) provide the members and the other bodies of the Clean Sky 2 Joint Undertaking all information and support needed for them to perform their duties and responding to their specific requests; (d) act as the secretariat of the bodies of the Clean Sky 2 Joint Undertaking and provide support to advisory groups set up by the Governing Board. Article 11 Steering Committees 1. Steering Committees shall be established for the following ITDs and IADPs: (a) Large Passenger Aircraft IADP; (b) Regional Aircraft IADP; (c) Rotorcraft IADP; (d) Airframe ITD; (e) Engines ITD; (f) Systems ITD. 2. The Steering Committees for the following ITDs of the Clean Sky Joint Undertaking shall continue to exist and function under their existing rules (as regards their composition, meetings, tasks and rules of procedure) as defined under Regulation (EC) No 71/2008 until actions arising under that Regulation come to an end: (a) Smart Fixed-Wing Aircraft ITD; (b) Green Regional Aircraft ITD; (c) Green Rotorcraft ITD; (d) Systems for Green Operations ITD; (e) Sustainable and Green Engines ITD; (f) Eco-Design ITD. 3. Each Steering Committee shall be composed of: (a) a chairperson  a senior representative of the ITD or IADP Leader(s); (b) a representative of each Core Partner of the ITD or IADP; representatives of the leaders of other ITDs or IADPs may also participate; (c) one or more representatives of the Programme Office, as designated by the Executive Director. 4. Each Steering Committee shall meet at least every three months. Extraordinary meetings shall be convened at the request of the chairperson or of the Executive Director. A representative of the Commission may participate as an observer. Private members with an interest in the results of the ITD or IADP may be invited to attend. 5. Each Steering Committee shall be responsible for: (a) guiding and monitoring the technical functions of its ITD or IADP and taking decisions on behalf of the Clean Sky 2 Joint Undertaking on technical matters specific to the relevant ITD or IADP in line with the grant agreements or decisions; (b) reporting to the Executive Director on the basis of reporting indicators to be defined by the Clean Sky 2 Joint Undertaking; (c) providing all necessary data to the Technology Evaluator in a format that shall be agreed with the Technology Evaluator on the basis of the terms and conditions of the mandate given by the Governing Board to the Technology Evaluator for its assessment; (d) establishing the detailed annual implementation plans for the ITD or IADP in line with the work plan; (e) proposing the contents of the calls for proposals; (f) advising on the contents of the calls for tenders to be launched by the Joint Undertaking in conjunction and cooperation with the members concerned; (g) establishing the order of rotation of Core Partners representatives in the Governing Board. The decisions on this matter shall be taken by the representatives of the Core Partners only. The representatives of the Leaders shall not have the right to vote; (h) handling disputes within the ITD or IADP; (i) proposing to the Executive Director changes of the budget allocation within its ITD or IADP. 6. Each Steering Committee shall adopt its rules of procedure, based on a model common to all Steering Committees. Article 12 Technology Evaluator and other Transverse Activities 1. An independent Technology Evaluator, as a Transverse Activity, shall exist for the entire duration of the Clean Sky 2 Joint Undertaking. The Technology Evaluator shall have the following tasks: (a) monitoring and assessing the environmental and societal impact of the technological results arising from individual ITDs and IADPs across all Clean Sky activities, specifically quantifying the expected improvements on the overall noise, greenhouse gas and air pollutants emissions from the aviation sector in future scenarios in comparison to baseline scenarios; (b) providing feedback to ITDs and IADPs in order to enable the optimisation of their performance against their respective goals and objectives; (c) providing input, through the Executive Director, to the Governing Board on environmental and societal impacts across Clean Sky activities to enable the Governing Board to take all actions necessary to optimise benefits across all Clean Sky programmes, against the respective programmes high-level goals and objectives; (d) providing regular information, through the members, the Executive Director and other bodies of the Joint Undertaking, on the impact of the technological results of the ITDs and IADPs. 2. The governing body of the Technology Evaluator shall be chaired by the Executive Director. Its composition and rules of procedure shall be adopted by the Governing Board, based on a proposal from the Executive Director. 3. Eco-Design and Small Air Transport Transverse Activities shall each have a Coordination Committee that shall be in charge of the coordination of their activities in cooperation with ITDs and IADPs. The Coordination Committee shall be chaired by the respective Leader(s). Its composition and rules of procedure shall be adopted by the Governing Board, based on a proposal from the Executive Director. Article 13 Scientific Committee 1. The Scientific Committee shall consist of no more than 12 members. It shall elect a chairperson from among its members. 2. The members of the Scientific Committee shall reflect a balanced representation of worldwide recognised experts from academia, industry and regulatory bodies. Collectively, the members of the Scientific Committee shall have the necessary scientific competencies and expertise covering the technical domain needed to make science-based recommendations to the Clean Sky 2 Joint Undertaking. 3. The Governing Board shall set the criteria and selection process for the composition of the Scientific Committee and appoint its members. The Governing Board shall take into consideration the potential candidates proposed by States Representatives Group. 4. The Scientific Committee shall carry out the following tasks: (a) advise on the scientific priorities to be addressed in the work plans; (b) advise on the scientific achievements described in the annual activity report. 5. The Scientific Committee shall meet at least twice a year. The meetings shall be convened by its chairperson. 6. The Scientific Committee may, with the agreement of the chairperson, invite other persons to attend its meetings. 7. The Scientific Committee shall adopt its own rules of procedure. Article 14 States Representatives Group 1. The States Representatives Group shall consist of one representative of each Member State and of each country associated to Horizon 2020. It shall elect a chairperson and a vice-chair person among its members. 2. The States Representatives Group shall meet at least twice a year. The meetings shall be convened by its chairperson. The Executive Director and the chairperson of the Governing Board or their representatives shall attend the meetings. The chairperson of the States Representatives Group may invite other persons to attend its meetings as observers, in particular representatives of regional authorities within the Union and representatives of SME associations. 3. The States Representatives Group shall be consulted and, in particular, review information and provide opinions on the following matters: (a) progress made in the programme of the Clean Sky 2 Joint Undertaking and towards achievement of its targets; (b) updates of strategic orientation; (c) links to Horizon 2020; (d) work plans; (e) involvement of SMEs. 4. The States Representatives Group shall also provide information to, and act as an interface with, the Clean Sky 2 Joint Undertaking on the following matters: (a) the status of relevant national or regional research and innovation programmes and identification of potential areas of cooperation, including deployment of aeronautical technologies; (b) specific measures taken at national or regional level with regard to dissemination events, dedicated technical workshops and communication activities. 5. The States Representatives Group may issue, on its own initiative, recommendations or proposals to the Governing Board on technical, managerial and financial matters as well as on annual plans, in particular when those matters affect national or regional interests. The Governing Board shall inform without undue delay the States Representatives Group of the follow-up it has given to such recommendations or proposals, or it shall give reasons if they are not followed up. 6. The States Representatives Group shall receive information on a regular basis, among others on the participation in actions funded by the Clean Sky 2 Joint Undertaking, on the outcome of each call and project implementation, on synergies with other relevant Union programmes, and on the execution of the Clean Sky 2 Joint Undertaking budget. 7. The States Representatives Group shall adopt its own rules of procedure. Article 15 Sources of financing 1. The Clean Sky 2 Joint Undertaking shall be jointly funded by the Union and the private members and their affiliated entities through financial contributions paid in instalments and contributions consisting of the costs incurred by them in implementing indirect actions that are not reimbursed by the Clean Sky 2 Joint Undertaking. 2. The administrative costs of the Clean Sky 2 Joint Undertaking shall not exceed EUR 78 000 000 and shall be covered through financial contributions divided equally on an annual basis between the Union and the private members of the Clean Sky 2 Joint Undertaking. If part of the contribution for administrative costs is not used, it may be made available to cover the operational costs of the Clean Sky 2 Joint Undertaking. 3. The operational costs of the Clean Sky 2 Joint Undertaking shall be covered through: (a) a financial contribution by the Union; (b) in-kind contributions by Leaders and Core Partners and their affiliated entities consisting of the costs incurred by them in implementing indirect actions less the contribution of the Clean Sky 2 Joint Undertaking and any other Union contribution to those costs. 4. The resources of the Clean Sky 2 Joint Undertaking entered in its budget shall be composed of the following contributions: (a) members financial contributions to the administrative costs; (b) Union financial contribution to the operational costs; (c) any revenue generated by the Clean Sky 2 Joint Undertaking; (d) any other financial contributions, resources and revenues. Any interest yielded by the contributions paid to the Clean Sky 2 Joint Undertaking by its members shall be considered to be its revenue. 5. All resources of the Clean Sky 2 Joint Undertaking and its activities shall be devoted to the objectives set out in Article 2 of this Regulation. 6. The Clean Sky 2 Joint Undertaking shall own all assets generated by it or transferred to it for the achievement of its objectives. 7. Except when the Clean Sky 2 Joint Undertaking is wound up, any excess revenue over expenditure shall not be paid to the members of the Clean Sky 2 Joint Undertaking. Article 16 Allocation of the Union contribution 1. The Union contribution dedicated to operational costs shall be allocated as follows: (a) up to 40 % of the total Union funding shall be allocated to Leaders and their participating affiliates; (b) up to 30 % of the total Union funding shall be allocated to Core Partners and their participating affiliates; (c) at least 30 % of the total Union funding shall be allocated by way of competitive calls for proposals and calls for tenders. Particular attention shall be paid to ensuring adequate participation of SMEs. 2. Funding under paragraph 1 shall be allocated following evaluation of proposals by independent experts. 3. An indicative breakdown of the allocation of the Union contribution to the ITDs, IADPs and TAs is provided in Annex III to this Regulation. Article 17 Financial commitments 1. The financial commitments of the Clean Sky 2 Joint Undertaking shall not exceed the amount of financial resources available or committed to its budget by its members. 2. Budgetary commitments may be divided into annual instalments. Each year the Commission and the Clean Sky 2 Joint Undertaking shall commit the annual instalments taking into account the progress of the actions receiving financial support, the estimated needs and the budget available. The indicative timetable for the commitment of the individual annual instalments shall be communicated to the concerned recipients of Union funds. Article 18 Financial year The financial year shall run from 1 January to 31 December. Article 19 Operational and financial planning 1. The Executive Director shall submit for adoption to the Governing Board a draft multiannual or annual work plan which shall include a detailed plan of the research and innovation activities, the administrative activities and the corresponding expenditure estimates. The draft work plan shall also include the estimated value of the contributions to be made in accordance with point (b) of Article 15(3) of the Statutes. 2. The work plan shall be adopted by the end of the year prior to its implementation. The work plan shall be made publicly available. 3. The Executive Director shall prepare the draft annual budget for the following year and submit it to the Governing Board for adoption. 4. The annual budget for a particular year shall be adopted by the Governing Board by the end of the previous year. 5. The annual budget shall be adapted in order to take into account the amount of the Union financial contribution as set out in the Union budget. Article 20 Operational and financial reporting 1. The Executive Director shall report annually to the Governing Board on the performance of the duties of the Executive Director in accordance with the financial rules of the Clean Sky 2 Joint Undertaking. Within two months of the closure of each financial year, the Executive Director shall submit to the Governing Board for approval an annual activity report on the progress made by the Clean Sky 2 Joint Undertaking in the previous calendar year, in particular in relation to the annual work plan for that year. The annual activity report shall include, inter alia, information on the following matters: (a) research, innovation and other actions carried out and the corresponding expenditure; (b) the actions submitted, including a breakdown by participant type, including SMEs, and by country; (c) the actions selected for funding, including a breakdown by participant type, including SMEs, and by country and indicating the contribution of the Clean Sky 2 Joint Undertaking to the individual participants and actions. 2. Once approved by the Governing Board, the annual activity report shall be made publicly available. 3. By 1 March of the following financial year, the accounting officer of the Clean Sky 2 Joint Undertaking shall send the provisional accounts to the Commissions accounting officer and the Court of Auditors. By 31 March of the following financial year, the Clean Sky 2 Joint Undertaking shall send the report on the budgetary and financial management to the European Parliament, the Council and the Court of Auditors. On receipt of the Court of Auditors observations on the Clean Sky 2 Joint Undertakings provisional accounts pursuant to Article 148 of Regulation (EU, Euratom) No 966/2012, the accounting officer of the Clean Sky 2 Joint Undertakings shall draw up the Clean Sky 2 Joint Undertakings final accounts and the Executive Director shall submit them to the Governing Board for an opinion. The Governing Board shall deliver an opinion on the Clean Sky 2 Joint Undertakings final accounts. The Executive Director shall, by 1 July of the following financial year, send the final accounts to the European Parliament, the Council, the Commission and the Court of Auditors, together with the Governing Boards opinion. The final accounts shall be published in the Official Journal of the European Union by 15 November of the following financial year. The Executive Director shall provide the Court of Auditors with a reply to its observations made in its annual report by 30 September. The Executive Director shall also submit that reply to the Governing Board. The Executive Director shall submit to the European Parliament, at the latters request, any information required for the smooth application of the discharge procedure for the financial year in question, in accordance with Article 165(3) of Regulation (EU, Euratom) No 966/2012. Article 21 Internal audit The Commissions internal auditor shall exercise the same powers over the Clean Sky 2 Joint Undertaking as those exercised in respect of the Commission. Article 22 Liability of members and insurance 1. The financial liability of the members for the debts of the Clean Sky 2 Joint Undertaking shall be limited to their contributions already made to the administrative costs. 2. The Clean Sky 2 Joint Undertaking shall take out and maintain appropriate insurance. Article 23 Conflict of interest 1. The Clean Sky 2 Joint Undertaking, its bodies and staff shall avoid any conflict of interest in implementing their activities. 2. The Governing Board shall adopt rules to prevent and manage conflicts of interest applicable to the members, bodies and staff of the Clean Sky 2 Joint Undertaking. Those rules shall contain provision intended to avoid a conflict of interest in respect of the representatives of the members serving in the Governing Board. Article 24 Winding up 1. The Clean Sky 2 Joint Undertaking shall be wound up at the end of the period defined in Article 1 of this Regulation. 2. In addition to paragraph 1, the winding-up procedure shall be automatically triggered if the Union or all private members withdraw from the Clean Sky 2 Joint Undertaking. 3. For the purpose of conducting the proceedings to wind up the Clean Sky 2 Joint Undertaking, the Governing Board shall appoint one or more liquidators, who shall comply with the decisions of the Governing Board. 4. When the Clean Sky 2 Joint Undertaking is being wound up, its assets shall be used to cover its liabilities and the expenditure relating to its winding up. Any surplus shall be distributed among the members at the time of the winding up in proportion to their financial contributions to the Clean Sky 2 Joint Undertaking. Any such surplus distributed to the Union shall be returned to the Union budget. 5. An ad hoc procedure shall be set up to ensure the appropriate management of any agreement concluded or decision adopted by the Clean Sky 2 Joint Undertaking as well as any procurement contract with a longer duration than the duration of the Clean Sky 2 Joint Undertaking. (1) Council Regulation (EC) No 219/2007 of 27 February 2007 on the establishment of a Joint Undertaking to develop the new generation European air traffic management system (SESAR) (OJ L 64, 2.3.2007, p. 1). ANNEX II PRIVATE MEMBERS OF THE CLEAN SKY 2 JOINT UNDERTAKING 1. LEADERS: 1. AgustaWestland SpA and AgustaWestland Limited 2. Airbus SAS 3. Alenia Aermacchi SpA 4. Dassault Aviation SA 5. Deutsches Zentrum fÃ ¼r Luft- und Raumfahrt (DLR) e.V. 6. EADS-CASA 7. Airbus Helicopters SAS 8. Evektor 9. Fraunhofer Gesellschaft zur FÃ ¶rderung der angewandten Forschung e.V 10. Liebherr-Aerospace Lindenberg GmbH 11. MTU Aero Engines AG 12. Piaggio Aero Industries 13. Rolls-Royce Plc. 14. SAAB AB 15. Safran SA 16. Thales Avionics SAS 2. ASSOCIATES List of Associates of the Clean Sky Joint Undertaking under Regulation (EC) No 71/2008 that shall also be members of the Clean Sky 2 Joint Undertaking under this Regulation until completion of their actions initiated under Regulation (EC) No 71/2008 (1). 1. LMS International NV 2. Micromega Dynamics 3. EPFL Ecole Polytechnique Lausanne 4. ETH Zurich 5. Huntsman Advanced Materials 6. RUAG Schweiz AG 7. University of Applied Sciences NW Switzerland (FHNW) 8. DIEHL Aerospace 9. DLR 10. EADS Deutschland GmbH 11. HADEG Recycling GmbH 12. MTU Aero Engines 13. Aeronova Aerospace SAU 14. Aeronova Engineering Solutions 15. Aeronova Manufacturing Engineering 16. ITP 17. EADS France 18. ONERA 19. Zodiac ECE 20. Zodiac Intertechnique 21. Zodiac Aerazur 22. HAI 23. IAI 24. Aerosoft 25. Avio 26. CIRA 27. CSM 28. DEMA 29. FOX BIT 30. IMAST 31. Piaggio Aero Industries 32. Politecnico di Torino 33. UniversitÃ degli Studi Di Napoli Federico II Polo delle Scienze e della Tecnologia 34. Selex ES 35. SICAMB SPA 36. UniversitÃ di Bologna 37. UniversitÃ degli Studi di Pisa 38. ATR 39. ELSIS 40. University of Malta 41. Aeronamic 42. Airborne Technology Centre 43. KIN Machinebouw B.V. 44. Eurocarbon 45. Fokker Aerostructures B.V. (2) 46. Fokker Elmo 47. Green Systems for Aircraft Foundation (GSAF) 48. Igor Stichting IGOR 49. Microflown Technologies 50. NLR 51. Stichting NL Cluster for ED 52. Stichting NL Cluster for SFWA 53. Sergem Engineering 54. GKN Aerospace Norway (3) 55. TU Delft 56. Universiteit Twente 57. PZL  Ã widnik 58. Avioane Craiova 59. INCAS 60. Romaero 61. Straero 62. GKN Aerospace Sweden AB (4) 63. CYTEC (5) 64. Cranfield University 65. QinetiQ 66. University of Nottingham (1) This list is based on Annex II of Regulation (EC) No 71/2008, updated on the basis of the existing grant agreements signed by the Clean Sky Joint Undertaking. (2) Previously Stork Aerospace (3) Previously Volvo Aero Norge AS (4) Previously Volvo Aero Corporation (5) Previously UMECO Structural Materials (DERBY) Limited; previously Advanced Composites Group (ACG) ANNEX III INDICATIVE ALLOCATION OF THE UNION CONTRIBUTION TO ITDS/IADPS/TAS 100 % IADPs Large passenger aircraft 32 % Regional aircraft 6 % Rotorcraft 12 % ITDs Airframes 19 % Engines 17 % Systems 14 % Transverse activities Technology Evaluator 1 % of the above IADP/ITD values Eco-DESIGN Transverse Activity 2 % of the above IADP/ITD values Small Air Transport Transverse Activity 4 % of the above IADP/ITD values